~ Dispute

We will process the items that you questioned
with the furnisher of the information or vendor
that collected the information from a public
record. You'll receive an alert when updates
are available and when your full results of your
dispute are ready to view.

Alert Date 02.07.2019

Source Experian

Date 02.06.2019

Submitted

Estimated 03.07.2019

Resolution

Date

Report Number 2899-9920-09

Account 148365xX

Number

Company SERVICE FINANCE COMPANY
Address ERIC BERCH 555 S FEDERAL

H\AIY STF ONN
~~ Dispute

We will process the items that you questioned
with the furnisher of the information or vendor
that collected the information from a public
record. You'll receive an alert when updates
are available and when your full results of your
dispute are ready to view.

Alert Date 06.21.2019

Source Experian

Date 06.21.2019

Submitted

Estimated 07.20.2019

Resolution

Date

Report Number 2899-9920-09

Account 148365xX

Number

Company SERVICE FINANCE COMPANY
Address ERIC BERCH 555 S FEDERAL

H\AVY STF ONN
Dispute Center Results

Results

Report Number 2899-9920-09
Date generated Jul 15, 2019

- Print Your Results

O)

Remains

SERVICE FINANCE COMPAN
Account * 148XXXX

The company that reported the
information has certified to Experian
